Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states “wherein the set of transforms has size of a largest coding unit or coding tree unit”. However, there is nothing in the specification that discloses this claim. The closest evidence the examiner could find was page 9, lines 4-5, wherein “as a set of transforms, the set can be defined as the largest (LCU) or equivalently as coding tree unit (CTU)”. However, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DERRICK et al.(Hereinafter referred to as “Derrick”), Improvement of HEVC Inter-Coding Mode Using Multiple Transforms, 2017 25th European Signal Processing Conference (EUSIPCO), EURASIP, 28 August 2017, pages 1011-1015, in view of US 20130294524 A1-Van Der Auwera et al (hereinafter referred to as “Vander”).
Regarding claim 1,  Derrick discloses a method, comprising: 
selecting a set of transforms from among a plurality of sets of transforms to be used for encoding blocks within a region of a video image (section II (transform sets)-A., select a set of transforms; selection process of M pairs of transforms in the set of all possible transform; Table 1 shows 9 sets of transforms, e.g., Transform set 1, Transform set 2, etc); , wherein said selected set of transforms is associated with a first index (Table 1 shows 9 sets of transforms, each set contains an index; Section 111-B, wherein a transform set index is signaled at the top of the CTU ),
selecting a transform from among a plurality of transforms comprising the selected set of transforms associated with said first index to use for encoding a block, wherein said selected transform is associated with a second index (Section 11 B-coding performance with transform sets, the paragraph after Table 1, wherein signalization of the selected transform from the encoder to the decoder; A flag indicates whether the first transform is used and a code on b bits is conveyed to signal the selected transform);
transforming at least a block in said region of the video image using said selected transform into transformed coefficients (Section 11 B, HEVC coding scheme allows usage of transforms; a flag indicates whether the transform is used); and
encoding said transformed coefficients along with said first index and said second index into a bitstream (Section 111 C, can code a CTU with the DCT2 or using the pair of transforms as selected for transform set)
Derrick fails to explicitly disclose in detail wherein the set of transforms has size of a largest coding unit or Coding Tree Unit
However, in the same field of endeavor, wherein the set of transforms has size of a largest coding unit or Coding Tree Unit (According to instant applicant’s specification, page 9, lines 4-5, wherein “as a set of transforms, the set can be defined as the largest (LCU) or equivalently as coding tree unit (CTU)”. Therefore, to be consistent with instant applicant’s specification, Van der discloses in [0035], that the CU may range up to 64X64 and may define one or more Tus (set). In addition, [0036] 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Derrick to disclose wherein the set of transforms has size of a largest coding unit or Coding Tree Unit as taught by Vander, to improve the signaling and compression of video data ([0020], Vander)..
Regarding claim 2, analyses are analogous to those presented for claim 1 and are applicable for claim 2, wherein the decoder performs the opposite the encoder.
Regarding claim 3, analyses are analogous to those presented for claim 1 and are applicable for claim 3, a memory ([0011]), a processor ([0011], Vander).
Regarding claim 4, analyses are analogous to those presented for claim 3 and are applicable for claim 4, wherein the decoder performs the opposite the encoder.
Regarding claim 5, Derrick discloses the method of Claim 1, wherein said first index and said second index are signaled at different levels of a video coding hierarchy (Section 111 A, wherein adjust transform set at the CTU level, signaled in a differential way; Section 111B, wherein transform set index in a temporal layer is correlated to the transform index of the collocated CTU in temporal layer).
Regarding claim 6, Derrick discloses the method of Claim  1, further comprising, adding said selected set of transforms to a default set of transforms before selecting a transform to use for encoding said block (Section 11, after table 1, 3rd paragraph, wherein one single additional transform is added).
Regarding claim 7, Derrick discloses the method or the apparatus of Claim 5, wherein a level in a video coding hierarchy in which said first index is signaled is higher than a level in said video coding hierarchy in which said second index is signaled (Table 1 shows 9 sets of transforms, each set contains an index; Section 111-B, wherein a transform set index is signaled at the top of the CTU, which is higher than the second index)
Regarding claim 8, Derrick discloses the method of Claim  1, further comprising, adding said selected set of transforms to a default set of transforms at one or more video coding levels before selecting a transform to use for encoding said block(Section 11, after table 1, 3rd paragraph, wherein one single additional transform is added)..
Regarding claim 9, Derrick discloses the method of Claim 8, wherein an amount of transforms in a set of transforms at a particular video coding level is less than an amount of transforms in a higher video coding level (section "III.C. Performance and Encoding complexity consideration", discloses "to reuse the quad-tree partitioning derived using a particular transform set for another one. In this case, transform sets are tested from the richer in terms of transforms (e.g. from transform set 9)", corresponding to adding a selected transform set to a default set of transforms before selecting a transform to be used).
Regarding claim 10, Derrick discloses the method of Claim 8, wherein a separate set of transforms is considered at the respective video coding levels (section "III.C. Performance and Encoding complexity consideration", discloses "to reuse the quad-tree partitioning derived using a particular transform set for another one. In this case, transform sets are tested from the richer in terms of transforms (e.g. from transform set 9)", corresponding to adding a selected transform set to a default set of transforms before selecting a transform to be used).
Regarding claim 11, Derrick discloses the method of Claim 1, wherein said plurality of sets of transforms are derived by an offline transform learning scheme (Algorithm 1 and section "II.A. Rate Distortion optimized transforms", discloses that "the learning process is turned into a selection process of M pairs of vertical and horizontal transforms", and "with the considered learning design, the transform sets are built independently for each block size")
Regarding claim 12, Derrick discloses the method of Claim 1, wherein said plurality of sets of transforms comprise systematic transforms of sinusoidal transform families (Table 1, DCT2, DCT1 corresponding to sinusoidal transform families).
Regarding claim 13, Vander discloses a non-transitory computer readable medium containing data content generated according to the method of claim 1, for playback using a processor ([0024], playback).
Regarding claim 14, Vander discloses a signal comprising video data generated according to the method of claim 1, for playback using a processor ([0024], playback).
Regarding claim 15, Vander discloses a computer program product comprising instructions which, when the program is executed by a computer, causes the computer to carry out the method of claim 2 ([0024], playback). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487